Citation Nr: 0414652	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  97-21 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for congestive heart 
failure with hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1975.  He also had service in the Naval Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 1999, the Board 
denied claims of service connection for diabetes mellitus and 
bronchitis, and remanded the claim for service connection for 
congestive heart failure and hypertension.  The case was 
returned to the Board in August 2002.

In September 2002 the Board denied the veteran's claim for 
service connection for congestive heart failure with 
hypertension.  The appellant appealed the Board's denial to 
the United States Court of Appeals for Veterans Claims 
(Court).  The Board's decision was vacated pursuant to a 
February 2003 Order, following a Joint Motion for Remand and 
to Stay Further Proceedings.  The parties requested that the 
Court vacate the Board's decision and remand the matter so 
that the Board could consider all applicable provisions of 
law.  


REMAND

During the course of the appeal the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was enacted.  See, 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

In October 2003 the Board remanded the case to the RO for 
compliance with the requirements of the VCAA.  In this case, 
the Board finds that all the requirements as set forth in the 
VCAA have not been met.  Stegall v. West, 11 Vet. App. 268 
(1998).

In view of the above, this matter is REMANDED to the RO, via 
the Appeals Management Center (AMC) in Washington DC, for the 
following actions:

1.  The RO should send the appellant and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim.  The letter 
should also specifically inform the 
appellant and her representative of which 
portion of the evidence is to be provided 
by the claimant and which part the RO 
will attempt to obtain.  The RO should 
also inform the appellant to provide any 
evidence in her possession not previously 
submitted which is pertinent to this 
claim.  38 U.S.C.A. §§ 5102, 5103, and 
5104A (West 2002); Quartucco v. Principi, 
16 Vet. App. 183 (2002).

2.  Thereafter, RO should readjudicate 
the claim in appellate status.  If the 
claim remains denied, the RO should 
provide the appellant and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond before the case is returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




